NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

IN RE BALLY GAMING, INC.

20 1 1- 1 132
(Reexamination No. 90/006,601)

Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.

ON MOTION

ORDER

Bally Gaming, Inc. moves to lift the stay and remand
this case to the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences (Board).

This appeal was stayed pending a related interference
district court action. Bally has now informed the court
that the district court dismissed the action for lack of
jurisdiction and requests remand because "the Parties
now believe that this appeal can be resolved administra-
tively at the United States Patent and Trademark Office.”

Bally’s motion to remand is cursory and does not ex-
plain how it believes the Board erred, what additional

IN RE BALLY GAMING 2

proceedings are required, or what grounds for remand
exist in light of the district court’s decision. Thus, Bally’s
motion is denied. Bally may renew this motion within 21
days by providing adequate arguments concerning re-
mand or file its reply brief within 30 days.

Accordingly,
IT lS ORDERED THATI
(1) The motion to lift the stay is granted.

(2) The motion to remand and issue the mandate is
denied without prejudice to renewal within 21 days of the
date of filing of this order. If no renewed motion is filed,
Bally’s reply brief is due within 30 days of the date of
filing of this order.

FoR THE CoURT

 2 5  /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Glenn E. Von Tersch, Esq.
Raymond T. Chen, Esq. 
U,S,&EO\{:H FEALS FOR
826 Ensancmcun
OCT 25 2012
JAN HURBALY
CLERK